
	

113 SRES 64 PCS: Authorizing expenditures by committees of the Senate for the period March 1, 2013, through September 30, 2013.
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		Calendar No. 20
		113th CONGRESS
		1st Session
		S. RES. 64
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Schumer, from the
			 Committee on Rules and
			 Administration, reported the following original resolution;
			 which was placed on the calendar
		
		RESOLUTION
		Authorizing expenditures by committees of the Senate for
		  the period March 1, 2013, through September 30, 2013.
	
	
		1.Aggregate
			 authorization
			(a)In
			 GeneralFor purposes of carrying out the powers, duties, and
			 functions under the Standing Rules of the Senate, and under the appropriate
			 authorizing resolutions of the Senate there is authorized for the period March
			 1, 2013, through September 30, 2013, in the aggregate of $62,295,795, in
			 accordance with the provisions of this resolution, for standing committees of
			 the Senate, the Special Committee on Aging, the Select Committee on
			 Intelligence, and the Committee on Indian Affairs.
			(b)Agency
			 ContributionsThere are authorized such sums as may be necessary
			 for agency contributions related to the compensation of employees of the
			 committees for the period March 1, 2013, through September 30, 2013, to be paid
			 from the appropriations account for Expenses of Inquiries and
			 Investigations of the Senate.
			2.Committee on
			 Agriculture, Nutrition, and Forestry
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Agriculture, Nutrition, and
			 Forestry is authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $2,464,069, of which amount—
				(1)not to exceed
			 $200,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $40,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				3.Committee on
			 Armed Services
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Armed Services is authorized
			 from March 1, 2013, through September 30, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $4,179,885, of which amount—
				(1)not to exceed
			 $75,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $30,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				4.Committee on
			 Banking, Housing, and Urban Affairs
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Banking, Housing, and Urban
			 Affairs is authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $3,787,685, of which amount—
				(1)not to exceed
			 $10,267, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $616, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				5.Committee on the
			 Budget
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on the Budget is authorized
			 from March 1, 2013, through September 30, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $3,950,532, of which amount—
				(1)not to exceed
			 $35,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $21,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				6.Committee on
			 Commerce, Science, and Transportation
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Commerce, Science, and
			 Transportation is authorized from March 1, 2013, through September 30, 2013, in
			 its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $4,080,061, of which amount—
				(1)not to exceed
			 $50,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $50,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				7.Committee on
			 Energy and Natural Resources
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Energy and Natural Resources
			 is authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $3,453,383.
			8.Committee on
			 Environment and Public Works
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Environment and Public Works
			 is authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $3,178,904, of which amount—
				(1)not to exceed
			 $4,667, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $1,167, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				9.Committee on
			 Finance
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Finance is authorized from
			 March 1, 2013, through September 30, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $4,693,751, of which amount—
				(1)not to exceed
			 $17,500, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $5,833, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				10.Committee on
			 Foreign Relations
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Foreign Relations is
			 authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $3,866,195, of which amount—
				(1)not to exceed
			 $100,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $20,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				11.Committee on
			 Health, Education, Labor, and Pensions
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Health, Education, Labor,
			 and Pensions is authorized from March 1, 2013, through September 30, 2013, in
			 its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $5,381,475, of which amount—
				(1)not to exceed
			 $75,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $25,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				12.Committee on
			 Homeland Security and Governmental Affairs
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules and S. Res. 445, agreed to October 9, 2004 (108th
			 Congress), including holding hearings, reporting such hearings, and making
			 investigations as authorized by paragraphs 1 and 8 of rule XXVI of the Standing
			 Rules of the Senate, the Committee on Homeland Security and Governmental
			 Affairs is authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $6,074,429, of which amount—
				(1)not to exceed
			 $75,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $20,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				(c)Investigations
				(1)In
			 generalThe committee, or any duly authorized subcommittee of the
			 committee, is authorized to study or investigate—
					(A)the efficiency
			 and economy of operations of all branches of the Government including the
			 possible existence of fraud, misfeasance, malfeasance, collusion,
			 mismanagement, incompetence, corruption, or unethical practices, waste,
			 extravagance, conflicts of interest, and the improper expenditure of Government
			 funds in transactions, contracts, and activities of the Government or of
			 Government officials and employees and any and all such improper practices
			 between Government personnel and corporations, individuals, companies, or
			 persons affiliated therewith, doing business with the Government, and the
			 compliance or noncompliance of such corporations, companies, or individuals or
			 other entities with the rules, regulations, and laws governing the various
			 governmental agencies and its relationships with the public;
					(B)the extent to
			 which criminal or other improper practices or activities are, or have been,
			 engaged in the field of labor-management relations or in groups or
			 organizations of employees or employers, to the detriment of interests of the
			 public, employers, or employees, and to determine whether any changes are
			 required in the laws of the United States in order to protect such interests
			 against the occurrence of such practices or activities;
					(C)organized
			 criminal activity which may operate in or otherwise utilize the facilities of
			 interstate or international commerce in furtherance of any transactions and the
			 manner and extent to which, and the identity of the persons, firms, or
			 corporations, or other entities by whom such utilization is being made, and
			 further, to study and investigate the manner in which and the extent to which
			 persons engaged in organized criminal activity have infiltrated lawful business
			 enterprise, and to study the adequacy of Federal laws to prevent the operations
			 of organized crime in interstate or international commerce, and to determine
			 whether any changes are required in the laws of the United States in order to
			 protect the public against such practices or activities;
					(D)all other aspects
			 of crime and lawlessness within the United States which have an impact upon or
			 affect the national health, welfare, and safety, including but not limited to
			 investment fraud schemes, commodity and security fraud, computer fraud, and the
			 use of offshore banking and corporate facilities to carry out criminal
			 objectives;
					(E)the efficiency
			 and economy of operations of all branches and functions of the Government with
			 particular reference to—
						(i)the
			 effectiveness of present national security methods, staffing, and processes as
			 tested against the requirements imposed by the rapidly mounting complexity of
			 national security problems;
						(ii)the capacity of
			 present national security staffing, methods, and processes to make full use of
			 the Nation’s resources of knowledge and talents;
						(iii)the adequacy of
			 present intergovernmental relations between the United States and international
			 organizations principally concerned with national security of which the United
			 States is a member; and
						(iv)legislative and
			 other proposals to improve these methods, processes, and relationships;
						(F)the efficiency,
			 economy, and effectiveness of all agencies and departments of the Government
			 involved in the control and management of energy shortages including, but not
			 limited to, their performance with respect to—
						(i)the
			 collection and dissemination of accurate statistics on fuel demand and
			 supply;
						(ii)the
			 implementation of effective energy conservation measures;
						(iii)the pricing of
			 energy in all forms;
						(iv)coordination of
			 energy programs with State and local government;
						(v)control of
			 exports of scarce fuels;
						(vi)the management
			 of tax, import, pricing, and other policies affecting energy supplies;
						(vii)maintenance of
			 the independent sector of the petroleum industry as a strong competitive
			 force;
						(viii)the allocation
			 of fuels in short supply by public and private entities;
						(ix)the management
			 of energy supplies owned or controlled by the Government;
						(x)relations with
			 other oil producing and consuming countries;
						(xi)the monitoring
			 of compliance by governments, corporations, or individuals with the laws and
			 regulations governing the allocation, conservation, or pricing of energy
			 supplies; and
						(xii)research into
			 the discovery and development of alternative energy supplies; and
						(G)the efficiency
			 and economy of all branches and functions of Government with particular
			 references to the operations and management of Federal regulatory policies and
			 programs.
					(2)Extent of
			 inquiriesIn carrying out the duties provided in paragraph (1),
			 the inquiries of this committee or any subcommittee of the committee shall not
			 be construed to be limited to the records, functions, and operations of any
			 particular branch of the Government and may extend to the records and
			 activities of any persons, corporation, or other entity.
				(3)Special
			 committee authorityFor the purposes of this subsection, the
			 committee, or any duly authorized subcommittee of the committee, or its
			 chairman, or any other member of the committee or subcommittee designated by
			 the chairman is authorized, in its, his, her, or their discretion—
					(A)to require by
			 subpoena or otherwise the attendance of witnesses and production of
			 correspondence, books, papers, and documents;
					(B)to hold
			 hearings;
					(C)to sit and act at
			 any time or place during the sessions, recess, and adjournment periods of the
			 Senate;
					(D)to administer
			 oaths; and
					(E)to take
			 testimony, either orally or by sworn statement, or, in the case of staff
			 members of the Committee and the Permanent Subcommittee on Investigations, by
			 deposition in accordance with the Committee Rules of Procedure.
					(4)Authority of
			 other committeesNothing contained in this subsection shall
			 affect or impair the exercise of any other standing committee of the Senate of
			 any power, or the discharge by such committee of any duty, conferred or imposed
			 upon it by the Standing Rules of the Senate or by the Legislative
			 Reorganization Act of 1946.
				(5)Subpoena
			 authorityAll subpoenas and related legal processes of the
			 committee and its subcommittee authorized under S. Res. 81, agreed to March 2,
			 2011 (112th Congress) are authorized to continue.
				13.Committee on
			 the Judiciary
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on the Judiciary is authorized
			 from March 1, 2013, through September 30, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $5,882,131, of which amount—
				(1)not to exceed
			 $200,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $20,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				14.Committee on
			 Rules and Administration
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Rules and Administration is
			 authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration , to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $1,619,831, of which amount—
				(1)not to exceed
			 $43,750, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $7,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				15.Committee on
			 Small Business and Entrepreneurship
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Small Business and
			 Entrepreneurship is authorized from March 1, 2013, through September 30, 2013,
			 in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $1,524,917, of which amount—
				(1)not to exceed
			 $25,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $10,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				16.Committee on
			 Veterans’ Affairs
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 the Standing Rules of the Senate, in accordance with its jurisdiction under
			 rule XXV of such rules, including holding hearings, reporting such hearings,
			 and making investigations as authorized by paragraphs 1 and 8 of rule XXVI of
			 the Standing Rules of the Senate, the Committee on Veterans’ Affairs is
			 authorized from March 1, 2013, through September 30, 2013, in its
			 discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $1,409,970, of which amount—
				(1)not to exceed
			 $30,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946 (2 U.S.C. 72a(i))); and
				(2)not to exceed
			 $10,000, may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of that Act).
				17.Special
			 Committee on Aging
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions
			 imposed by section 104 of S. Res. 4, agreed to February 4, 1977 (95th
			 Congress), and in exercising the authority conferred on it by such section, the
			 Special Committee on Aging is authorized from March 1, 2013, through September
			 30, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $1,704,661, of which amount not to exceed $15,000, may be
			 expended for the training of the professional staff of such committee (under
			 procedures specified by section 202(j) of the Legislative Reorganization Act of
			 1946 (2 U.S.C. 72a(j))).
			18.Select
			 Committee on Intelligence
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions under
			 S. Res. 400, agreed to May 19, 1976 (94th Congress), as amended by S. Res. 445,
			 agreed to October 9, 2004 (108th Congress), in accordance with its jurisdiction
			 under sections 3(a) and 17 of such S. Res. 400, including holding hearings,
			 reporting such hearings, and making investigations as authorized by section 5
			 of such S. Res. 400, the Select Committee on Intelligence is authorized from
			 March 1, 2013, through September 30, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $3,739,220, of which amount not to exceed $10,000, may be
			 expended for the procurement of the services of individual consultants, or
			 organizations thereof (as authorized by section 202(i) of the Legislative
			 Reorganization Act of 1946 (2 U.S.C. 72a(i))).
			19.Committee on
			 Indian Affairs
			(a)General
			 AuthorityIn carrying out its powers, duties, and functions
			 imposed by section 105 of S. Res. 4, agreed to February 4, 1977 (95th
			 Congress), and in exercising the authority conferred on it by that section, the
			 Committee on Indian Affairs is authorized from March 1, 2013, through September
			 30, 2013, in its discretion—
				(1)to make
			 expenditures from the contingent fund of the Senate;
				(2)to employ
			 personnel; and
				(3)with the prior
			 consent of the Government department or agency concerned and the Committee on
			 Rules and Administration, to use on a reimbursable, or nonreimbursable, basis
			 the services of personnel of any such department or agency.
				(b)Expenses for
			 Period Ending September 30, 2013The expenses of the committee
			 for the period March 1, 2013, through September 30, 2013, under this section
			 shall not exceed $1,304,696, of which amount—
				(1)not to exceed
			 $20,000, may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946); and
				(2)not to exceed
			 $20,000, may be expended for training consultants of the professional staff of
			 such committee (under procedures specified by section 202(j) of that
			 Act).
				20.Special
			 reserve
			(a)EstablishmentWithin
			 the funds in the account Expenses of Inquiries and
			 Investigations appropriated by the legislative branch appropriation
			 Acts for fiscal year 2013, there is authorized to be established a special
			 reserve to be available to any committee funded by this resolution as provided
			 in subsection (b) in an amount not to exceed $3,850,000, which shall be
			 available for the period March 1, 2013, through September 30, 2013.
			(b)AvailabilityThe
			 special reserve authorized in subsection (a) shall be available to any
			 committee—
				(1)on the basis of
			 special need to meet unpaid obligations incurred by that committee during the
			 period referred to in subsection (a); and
				(2)at the request of
			 a Chairman and Ranking Member of that committee subject to the approval of the
			 Chairman and Ranking Member of the Committee on Rules and
			 Administration.
				21.Senate National
			 Security Working Group extension and revision
			(a)Working Group
			 reconstitution
				(1)In
			 generalThe Senate National Security Working Group (in this
			 section referred to as the Working Group), authorized by Senate
			 Resolution 105 of the 101st Congress, 1st session (agreed to on April 13,
			 1989), as subsequently amended and extended, is hereby reconstituted.
				(2)DutiesThe
			 Working Group—
					(A)shall serve as a
			 forum for bipartisan discussion of current national security issues relating to
			 the jurisdictions of multiple committees of the Senate;
					(B)shall conduct
			 regular meetings and maintain records of all meetings and activities;
					(C)may authorize
			 members to act as official observers on the United States delegation to any
			 negotiations to which the United States is a party regarding—
						(i)the
			 reduction, limitation, or control of conventional weapons, weapons of mass
			 destruction, or the means for delivery of any such weapons;
						(ii)the reduction,
			 limitation, or control of missile defenses; or
						(iii)export
			 controls;
						(D)may study any
			 issues related to national security that the majority leader of the Senate and
			 the minority leader of the Senate jointly determine appropriate;
					(E)is encouraged to
			 consult with parliamentarians and legislators of foreign nations and to
			 participate in international forums and institutions regarding the matters
			 described in subparagraphs (C) and (D); and
					(F)is not authorized
			 to investigate matters relating to espionage or intelligence operations against
			 the United States, counterintelligence operations and activities, or other
			 intelligence matters within the jurisdiction of the Select Committee on
			 Intelligence under Senate Resolution 400 of the 94th Congress, agreed to on May
			 19, 1976.
					(3)Composition
					(A)In
			 generalThe Working Group shall be composed of 20 members, as
			 follows:
						(i)7
			 Cochairmen, who shall head the Working Group, as follows:
							(I)4 Members of the
			 Senate from the majority party in the Senate (in this section referred to as
			 the Majority Cochairmen), appointed by the majority leader of
			 the Senate.
							(II)3 Members of the
			 Senate from the minority party in the Senate (in this section referred to as
			 the Minority Cochairmen), appointed by the minority leader of
			 the Senate.
							(ii)The majority
			 leader of the Senate and the minority leader of the Senate.
						(iii)5
			 Members of the Senate from the majority party in the Senate, appointed by the
			 majority leader of the Senate.
						(iv)6
			 Members of the Senate from the minority party in the Senate, appointed by the
			 minority leader of the Senate.
						(B)Administrative
			 cochairmenThe majority leader of the Senate shall designate one
			 of the Majority Cochairmen to serve as the Majority Administrative Cochairman,
			 and the minority leader of the Senate shall designate one of the Minority
			 Cochairmen to serve as the Minority Administrative Cochairman.
					(C)PublicationAppointments
			 and designations under this paragraph shall be printed in the Congressional
			 Record.
					(4)VacanciesAny
			 vacancy in the Working Group shall be filled in the same manner in which the
			 original appointment was made.
				(b)Working Group
			 staff
				(1)Compensation
			 and expenses(A)The Working Group is
			 authorized, from funds made available under subsection (c), to employ such
			 staff in the manner and at a rate not to exceed that allowed for employees of a
			 committee of the Senate under paragraph (3) of section 105(e) of the
			 Legislative Branch Appropriation Act, 1968 (2 U.S.C. 61–1(e)), and incur such
			 expenses as may be necessary or appropriate to carry out its duties and
			 functions.
					(B)Senate Resolution 243, 100th Congress,
			 agreed to July 1, 1987, is amended in section 2(b) by striking the period at
			 the end and inserting at a rate not to exceed that allowed for employees
			 of a committee of the Senate under paragraph (3) of section 105(e) of the
			 Legislative Branch Appropriation Act, 1968 (2 U.S.C. 61–1(e))..
					(C)Payments made under this subsection
			 for receptions, meals, and food-related expenses shall be authorized, however,
			 only for those actual expenses incurred by the Working Group in the course of
			 conducting its official duties and functions. Amounts received as reimbursement
			 for such food expenses shall not be reported as income, and the expenses so
			 reimbursed shall not be allowed as a deduction under title 26, United States
			 Code.
					(2)Designation of
			 professional staff
					(A)In
			 generalThe Majority
			 Administrative Cochairman shall designate one or more professional staff
			 members for each Majority Cochairman of the Working Group, upon recommendations
			 from each such Majority Cochairman. The Minority Administrative Cochairman
			 shall designate one or more professional staff members for each Minority
			 Cochairman of the Working Group, upon recommendations from each such Minority
			 Cochairman.
					(B)Compensation of
			 Senate employeesIn the case of the compensation of any such
			 professional staff member who is an employee of a Member of the Senate or of a
			 committee of the Senate and who has been designated to perform services for the
			 Working Group, such professional staff member shall continue to be paid by such
			 Member or such Committee, as the case may be, but the account from which such
			 professional staff member is paid shall be reimbursed for the services of such
			 professional staff member (including agency contributions when appropriate) out
			 of funds made available under subsection (c)(2).
					(C)DutiesThe
			 professional staff members authorized by this paragraph shall serve all members
			 of the Working Group and shall carry out such other functions as their
			 respective Cochairmen may specify.
					(D)Exclusive
			 participation in official activitiesExcept as provided in
			 paragraph (4), only designated staff of the Working Group may participate in
			 the official activities of the Working Group.
					(3)Leadership
			 staff
					(A)In
			 generalThe majority leader of the Senate and the minority leader
			 of the Senate may each designate 2 staff members who shall be responsible to
			 the respective leader.
					(B)CompensationFunds
			 necessary to compensate leadership staff shall be transferred from the funds
			 made available under subsection (c)(3) to the respective account from which
			 such designated staff member is paid.
					(4)Foreign
			 travel
					(A)In
			 generalAll foreign travel of the Working Group shall be
			 authorized solely by the majority leader of the Senate and the minority leader
			 of the Senate, upon the recommendation of the Administrative Cochairmen.
			 Participation by Senate staff members in, and access to, all official
			 activities and functions of the Working Group during foreign travel, and access
			 to all classified briefings and information made available to the Working Group
			 during such travel, shall be limited exclusively to Working Group staff members
			 with appropriate clearances.
					(B)Authorization
			 required
						(i)Committee
			 staffNo foreign travel or other funding shall be authorized by
			 any committee of the Senate for the use of staff for activities described under
			 this paragraph without the joint written authorization of the majority leader
			 of the Senate and the minority leader of the Senate to the chairman of such
			 committee.
						(ii)Member
			 staffNo foreign travel or other funding shall be authorized for
			 the staff of any Member of the Senate, other than Working Group staff, for
			 activities described under this paragraph unless the majority leader of the
			 Senate and the minority leader of the Senate jointly so authorize in
			 writing.
						(c)Payment of
			 expenses
				(1)In
			 generalThe expenses of the Working Group shall be paid from the
			 contingent fund of the Senate, out of the account of Miscellaneous Items, upon
			 vouchers approved jointly by the Administrative Cochairmen (except that
			 vouchers shall not be required for the disbursement of salaries of employees
			 who are paid at an annual rate).
				(2)Amounts
			 availableFor any fiscal year, not more than $500,000 shall be
			 expended for staff and for expenses (excepting expenses incurred for foreign
			 travel), of which not more than $100,000 shall be available for each
			 Administrative Cochairman and the staff of such Administrative Cochairman, and
			 not more than $60,000 shall be available for each Cochairman who is not an
			 Administrative Cochairman and the staff of such Cochairman.
				(3)Leadership
			 staffIn addition to the amounts referred to in paragraph (2),
			 for any fiscal year, not more than $200,000 shall be expended from the
			 contingent fund of the Senate, out of the account of Miscellaneous Items, for
			 leadership staff as designated in subsection (b)(3) for salaries and expenses
			 (excepting expenses incurred for foreign travel).
				(d)SunsetThe provisions of this section shall remain
			 in effect until December 31, 2016.
			
	
		February 28, 2013
		Placed on the calendar
	
